      Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 1 of 17




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

DAWN ADAMS WHEELAHAN                                 CIVIL ACTION NO.:
            Plaintiff
                                              SEC. “    ” (   )
                versus
                                              JUDGE:
The CITY OF NEW ORLEANS
               Defendant                      MAGISTRATE:


                                   COMPLAINT

      Plaintiff, Dawn Adams Wheelahan, brings this Complaint seeking

declaratory and injunctive relief against defendant, the City of New Orleans, in

response to the City’s imminent threats to impose criminal and civil sanctions

against her .

                                  INTRODUCTION

      1. The internet has revitalized the age-old practice of boarders and travelers

seeking lodging in private residences. Travelers who don’t require, or can’t afford,

the full range of amenities offered by hotels, or who wish to gather with friends or

family in a single space rather than multiple hotel rooms, have turned to companies

such as Airbnb and HomeAway to locate private homes willing to host them.

Persons hosting travelers are thereby able to supplement their income, pay their

mortgages, maintain their houses, and pay their taxes. It is only the internet that

makes this practice different from, for example, what used to happen when
      Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 2 of 17



travelers who were not welcome in many hotels would seek out lodging in private

homes.

      2. But the ease with which private accommodations can be located via the

internet, and the extent to which that practice has been embraced by the traveling

public, has raised the hackles of the hotel industry which has launched a global

lobbying juggernaut to persuade local governments to enact regulations to

hamstring their competition. Governments have complied.

      3. The City of New Orleans (the City) has enacted and continues to

enact an amalgam of unconstitutional ordinances in its City Code (the Code) and

Comprehensive Zoning Ordinance (CZO) comprising violations of no fewer than four

Amendments to the United States Constitution. The ordinances, among other

violations, 1) restrain and restrict Plaintiff’s truthful speech on the internet about

her private residence; 2) mandate the number of guests Plaintiff may invite to her

private home, denying her equal protection; 3) prohibit Plaintiff from hosting any

private party (“social event”) at all of any number of guests at her home; 4)

authorize searches of her home and records without the opportunity for neutral

precompliance review, in violation of the Fourth Amendment and without due

process; 5) authorize excessive fines and other penalties for non-compliance,

uncapped, in violation of the Eighth Amendment, enforced by placing liens on

Plaintiff’s property and discontinuance of electric service to Plaintiff’s home, which,

besides causing (a) destruction of the home by the growth of mold without

ventilation, and (b) danger to the home and surrounding ones by disabling hard-

                                           2
         Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 3 of 17



wired fire detectors, also 6) amounts to an unconstitutional taking of Plaintiff’s

property in violation of the Fifth Amendment because without electric service the

residential property has no remaining use, and cannot be sold with the City’s liens

on it.

                              JURISDICTION and VENUE

         4. Plaintiff brings this action under the First, Fourth, Fifth and Fourteenth

Amendments to the United States Constitution, and 42 U.S.C. 1983 and 1988. This

Honorable Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. 1331

(federal question). Venue is proper in the Eastern District of Louisiana under 28

U.S.C. 1391 because defendant resides in this district, is subject to personal

jurisdiction in this district, and because a substantial part of the events giving rise

to Plaintiff’s claims occurred in this district.

         5. Declaratory relief is authorized by 28 U.S.C. 2201 and 2202. A declaration

of law is necessary to determine the respective rights and duties of the parties.

                                        PARTIES

         6. Plaintiff, Dawn Adams Wheelahan, is a person of the age of majority and

a resident of Orleans Parish.

         7. Defendant, the City of New Orleans, is a political subdivision of the State

of Louisiana and a municipal corporation organized under the laws of the State

of Louisiana and the Home Rule Charter of the City of New Orleans, subject

to the jurisdiction and venue of this Court. At all times relevant hereto the

City acted pursuant to its authority as a municipality chartered under the laws of

                                             3
     Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 4 of 17



the State of Louisiana.

                            FACTUAL ALLEGATIONS

      8. Plaintiff, Wheelahan, owns a large double house in Uptown New Orleans.

The house has approximately 5500 square feet of living space, divided into two

separate residences, with several thousand square feet of additional ground floor

storage space. The house had been divided into two condominiums when Wheelahan

bought it; she filed and recorded the necessary papers to “unwind” the condominium

shortly after the purchase, more than five years ago.

      9. Plaintiff lives in one half of the house. She hosts family members and

friends, and sometimes rents the other half. The half that Plaintiff sometimes rents

has four bedrooms (referred to as “sleeping rooms” in building codes), and three full

bathrooms. These rooms meet and exceed all of the requirements of the relevant

building codes. They are fully enclosed by walls, have doors to enter and exit them,

and each of the bedrooms has at least two large windows to provide egress if

necessary.

      10. For more than five years, in the summer, Plaintiff has hosted in the

home a group of university scholarship students from another state usually eight of

them, though some years one or two more, or less. The scholars come to New

Orleans during June and July for their “summer of service,” to do volunteer work

for various non-profit organizations, such as Liberty’s Kitchen and the U.S.

Attorney’s Office. The summer is meant, in part, to be a bonding experience for the

students, who are participants in a single scholarship program but attend rival

                                          4
      Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 5 of 17



universities in the same state. Plaintiff’s neighbors seem to welcome the scholars,

and to her knowledge there has never been a complaint about them.

      11. The scholars referred to in the preceding paragraph are residing in

Plaintiff’s rental home now, for a period of approximately sixty days from June 1.

      12. Plaintiff also uses an internet platform administered by HomeAway, a

division of the travel company, Expedia, to offer her home for rent for varying

periods of time that are usually, but not always, less than thirty days. Plaintiff

welcomes renters who wish to stay longer than thirty days, and her listing on the

above-referenced website offers them a discount.

      13. In December, 2016, the Council of the City of New Orleans (the Council

or City Council) adopted a series of ordinances amending the City’s Comprehensive

Zoning Ordinance (CZO) and City Code to authorize, define and regulate various

categories of “short term rentals.” The CZO defines short term rentals as rental of

all or a portion of a residential dwelling unit for a period of less than thirty

consecutive days. CZO Art.26.2.

      14. The CZO further defines sub-categories of short term rentals. An

“Accessory” short term rental is defined as one that is owner-occupied either a

single house or double with no more than three guest rooms hosting no more than

six guests. A “Temporary” short term rental is a residential dwelling unit, that need

not be owner occupied, in which the entire unit but no more than 5 bedrooms may

be rented, for no more than 90 days per year. The CZO further provides that no

more than two guests may occupy a bedroom in a “Temporary” short term

                                            5
      Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 6 of 17



rental thereby criminalizing, for example, a couple who allow their child to sleep in

the room with them, as happens routinely in hotels. CZO Art.21.8.C.14.b. The

ordinances went into effect April 1, 2017.

      15. The CZO requires short term rentals to be licensed. CZO Art.21.8.C.14.a.

The City Code provides a laundry list of licensing requirements and procedures,

declaring that obtaining the required license to host guests in one’s home “is a

privilege, not a right, and may be revoked or not renewed . . . .”. Ch. 26, Art. XI, §§

26.613-620. The Code requires “hosting platforms” such as Airbnb and HomeAway,

that list homes available to rent online, to disclose non-public information about

their users and listings, from their private business records, without subpoena or

the opportunity for neutral pre-compliance review, in violation of Plaintiff’s rights

under the Fourth and Fourteenth Amendments. Ch. 26, Art XI, §26-620.

      16. The Code specifies penalties and a non-exclusive list of violations in

Chapter 26, Art. XI § 26.618, stating that any violation of that Article, or

correlating provisions of the CZO, may subject a violator to “any remedy, legal or

equitable, available to the city.” Violations include advertising or renting one’s

home a “short term rental” without a license, or outside the scope of what the

regulations say is permitted by its various provisions. Penalties include daily fines,

property liens, and discontinuance of electric service, and other penalties provided

by the CZO.

      17. The “correlating provisions” of the CZO provide, at Art.1.6.B, that

persons found guilty of violating its provisions “may be found guilty of a

                                             6
      Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 7 of 17



misdemeanor punishable either by a fine, the minimum and maximum amounts as

established in the Louisiana Revised Statutes, or not more than one-hundred fifty

(150) days imprisonment, or both, or be held liable for a code violation as provided

by Article II, Chapter 6 of the Code of the City of New Orleans, punishable by a fine

or any other lawful measure(s) ordered by a hearing officer, for each and every day

that such violation continues, and the correction of a violation does not restrain

imposition of these penalties.” The referenced Statutes limit penalties for municipal

violations to $500 per violation or six months in jail or both.

      18. Plaintiff, Wheelahan, did not challenge these ordinances at that time.

Instead, in February, 2018, Wheelahan obtained a short term rental license from

the City for half of her double house. Plaintiff applied for and obtained her license

under the category of “Temporary Short Term Rental,” because the half of the house

that she intended to rent has four available bedrooms, apart from the fifth bedroom

in the ground-floor space. Plaintiff does not and has never rented any of the rooms

in the half of the house that she lives in.

      19. Plaintiff invested considerably in improvements to her home to provide

for guests, in reliance on the City’s enactments, as did many other individuals and

small businesses. Plaintiff’s improvements include a new HVAC system, interior

painting throughout the house, and new furniture for various rooms.

      20. To Plaintiff’s knowledge, none of her neighbors has ever lodged a

complaint with the City or Department about her rental guests. To the contrary,

Plaintiff’s neighbors have referred their visiting friends and family members to her

                                              7
      Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 8 of 17



rental home. But if someone had complained, the City has in place robust

regulations to address noise, parties, and disorderly conduct, as evidenced by

numerous nearby houses rented to groups of young adults, and to fraternities and

sororities.

       20. In August of 2018, in response to nothing that Plaintiff is aware of, the

City’s Department of Safety and Permits (the Department) demanded to inspect her

rental home. Wheelahan allowed their inspector to do so. Shortly thereafter, the

Department notified Plaintiff that her fifth bedroom, downstairs, did not comply

with the City’s requirements because the downstairs space also included a

bathroom and refrigerator. Further, the Department notified Plaintiff that her

fourth bedroom did not comply because, even though it is enclosed by four walls and

has a framed door, and full size windows with egress to the outside as required by

the International Building Code, the Department arbitrarily decided that hanging

flexible fabric doors in the door frame, instead of a wooden door, did not meet the

Department’s requirements for a bedroom. These requirements do not appear in the

Code or CZO, or anywhere else that Plaintiff has been able to find. They appear to

be invented by the Department, and are arbitrary and capricious.

       21. In August, 2018, the Department advised Wheelahan by email that they

had issued her an “Accessory” license an entirely different category than the

“Temporary” license permitting only three bedrooms of her five bedrooms to be

rented, to no more than six guests. The Department further advised, by email, that

they were doing so because Plaintiff’‘s house was a double, as referred to in the

                                          8
      Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 9 of 17



section of the ordinances defining “Accessory” short term rentals presumably, the

Department concluded that the separate half of Plaintiff’s double house was not a

“single unit” as referred to in the “Temporary” short term rental subsections.

      22.    The Code provides that licenses are valid for one year and may be

renewed. Chapter 26, Art.XI, §26-616. But on April 24, 2019, less than a year since

the Department notified Plaintiff it had issued her an “Accessory” license, and

without further inspection, the City posted on the door of Plaintiff’s house a notice

stating that the Department had determined that the property was out of

compliance with the City Code and CZO because (1) it was not licensed as a short

term rental; (2) the license was not displayed on the front of the house; (3) a valid

license number was not included in Plaintiff’s online advertising; (4) required

information was not posted inside the house as required by the ordinances; and (5)

“the short term rental shall not adversely affected the residential character of the

neighborhood.”

      23. Plaintiff has always displayed, and continues to display, in a front,

street-facing window the Accessory license granted by the City in August, 2018.

Plaintiff posted and continues to post its number both in her advertising and on a

placard inside the house, with the other information the ordinances require to be

posted there, There is nothing about Plaintiff’s house that alters or adversely affects

the residential quality of the neighborhood except, of course, the license that the

ordinances require posted in the front window.

      24. Plaintiff called the Department, noted the above facts, and asked why

                                           9
     Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 10 of 17



the notice had been posted on her house, and why the City thought she was in

violation of its ordinances. The Department’s employee said Plaintiff’s license had

expired in February, 2018 when her initial Temporary but not her later Accessory

license was issued by the Department and that she should appear in person

immediately to request renewal. Plaintiff did so, on more than one occasion between

April and June, 2019.

      25. Each time when Plaintiff went to the Department with all required

papers, including a paper copy of the filed, stamped document unwinding the

condominium regime of her home (publicly available online from the Orleans Parish

Notarial Archives), and also when Plaintiff applied for renewal online, Plaintiff was

told by the Department’s that she could not renew her license because (1) the City

has enacted an ordinance establishing an Interim Zoning District that (a) prohibits

all Temporary short term licenses, and (b) prohibits Accessory short term rental

licenses except for a homeowner’s primary residence, evidenced by a homestead

exemption; and (2) Plaintiff’s homestead exemption was issued for the address of

the half of the double where she lives (1616), and not the consecutive address of the

half that she sought a license for (1614). That is, reversing its earlier contention

that Plaintiff’s house is a double, noted in Paragraph 21 above, the Department has

now taken the position that the 1614 half of Plaintiff’s double is an independent

unit a condo ineligible for a license, even though Plaintiff “unwound” the

condominium regime more than five years ago, and has a homestead exemption for

the house. This conduct is arbitrary and capricious.

                                          10
     Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 11 of 17



      26. On Friday, June 14, 2019, the City of New Orleans issued a Notice of

Hearing, captioned “City of New Orleans vs Dawn A Wheelahan” commanding

Plaintiff to appear at a hearing on July 17, 2019. The Notice advises that “based on

an inspection on 4/5/2019, Plaintiff is accused of the ordinances by: 1) not having a

license; 2) not displaying the license on the front facade of the house; 3) not

including the license number in her listing advertising the house; 4) use of the

rental for commercial or social events.

      27. Plaintiff has not advertised or rented her home for commercial events.

Plaintiff avers that the City’s ordinance prohibiting all social events of any kind in

her home is unconsitutional and the ordinance as written is unconsitutionally

vague. The ordinance effectively criminalizes having a family dinner, a family

gathering, a small birthday party, and anything else that could be described as a

“social event.”

      28. On May 24, 2018, approximately a year after the City authorized short

term rentals, and after many individuals and small businesses had invested

significantly in buying, renovating and refurbishing homes relying on those

enactments, the Council effected a legislative smash-and-grab: by Motion M-18-195,

the Council enacted an amendment to CZO Article 19, thereby establishing an

Interim Zoning District (IZD) that covers most of New Orleans. All Temporary

category licenses are prohibited (comprising 51% of the total granted, according to

the City’s data). Accessory licenses are allowed only for primary residences whose

residents have a homestead exemption. The IZD is in effect for nine months, with

                                           11
     Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 12 of 17



two 180 day extensions allowed under CZO Article 19.3.B.3.

       29. Plaintiff reasonably fears imminent prosecution by the City under its

ordinances pertaining to short term rentals, including criminal penalties, because

the City has accused her of violating these and commanded her to appear at a

hearing. Moreover, the hearing is to be conducted not by a neutral fact finder, but

instead, by a hearing officer who is an employee of the City and the Department

accusing her of the violations.

                                  CAUSES OF ACTION

                                  FIRST CLAIM
           (Fifth Amendment: unconstitutional taking of Plaintiff’s property)1

       30. Plaintiff re-alleges and incorporates the above allegations.

       31. The penalties authorized by the ordinances, Chapter 26, Art. XI § 26.618,

and particularly those authorizing discontinuance of electric service to Plaintiff’s

home, and placing liens on her property, effect a taking of Plaintiff’s property

without compensation, and without due process, in violation of the Fifth and

Fourteenth Amendments to the U. S. Constitution. That is because without electric

service, Plaintiff’s residential property has no remaining use, and it cannot be sold

with the City’s liens on it.

       32. Further, discontinuance of electric service to plaintiff’s home endangers



       1
        The Supreme Court recently overruled earlier precedent holding that
plaintiffs must exhaust state court remedies before bringing a federal takings claim,
holding that plaintiffs may bring a takings claim as soon as it arises. Knick v
Township of Scott, Penn., slip op., No 17-647 (June 21, 2019).

                                           12
     Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 13 of 17



the scholars currently living there, who are not renting short term, and endangers

neighboring residences as well, by disabling hard-wired smoke detectors and

causing mold to grow by lack of proper ventilation.

                              SECOND CLAIM
               (Eighth Amendment: unconstitutional excessive fines)

      33. Plaintiff re-alleges and incorporates the above allegations.

      34. The penalties authorized by the ordinances, Chapter 26, Art. XI § 26.618,

and the corresponding articles of the CZO are excessive fines and penalties that are

disproportionate the violations that they punish, in violation of the Eighth and

Fourteenth Amendments to the U. S. Constitution.

      35. The fines and penalties of the ordinances are imposed without due

process in violation of the Fourteenth Amendment. The monetary fines compound

daily, uncapped, and are disproportionate to the inconsequential violations that

they punish. The CZO also authorizes jail sentences disproportionate to the short

term rental violations they punish. The fines and other penalties are assessed not

by a neutral hearing officer but by an employee of the City department accusing

Plaintiff and others of violations, denying Plaintiff and others due process under the

Fourteenth Amendment. Members of the Council have unabashedly stated that

these fines should be assessed, used, and increased, to fund other matters.

      36. The penalties authorizing discontinuance of electric service to Plaintiff’s

property, in New Orleans’s tropical climate, threaten damage and destruction to

Plaintiff’s property disproportionate to the inconsequential violations they punish.


                                         13
     Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 14 of 17



                                THIRD CLAIM
                (First Amendment: unconstitutional prior restraint )

      37. Plaintiff re-alleges and incorporates the above allegations.

      38. The City’s ordinances prohibiting Plaintiff from truthfully advertising

and describing her private residential property on the internet are a prior restraint

of speech that is presumptively unconstitutional.



                               FOURTH CLAIM
           (First Amendment: unconstitutional content-based restriction)

      39. Plaintiff re-alleges and incorporates the above allegations.

      40. The ordinances pertaining to Plaintiff’s speech on the internet are a

content-base restriction that infringes Plaintiff’s and other property owners’ rights

to free expression, in that they prohibits truthful expression of a description of

Plaintiff’s home, which has more than three bedrooms. The ordinances also prohibit

Plaintiff from saying that guests may gather at her residence for a private party or

other non-commercial social event.

      41. The City has no compelling interest in preventing Plaintiff from

advertising an accurate description of her home on the internet; and no compelling

interest in preventing her from offering to host private parties and non-commercial

social events from at her residence.

      42. Even if the City had a compelling interest in regulating Plaintiff’s

internet speech about her private residence, the City’s regulatory scheme is not so

narrowly-tailored that no less restrictive measure would satisfy its purported

                                          14
     Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 15 of 17



interest. The City’s regulatory scheme and its restrictions on Plaintiff’s speech are

therefore unconstitutional under the First Amendment.

                              FIFTH CLAIM
              (Fourth Amendment: unreasonable search and seizure)

      43. Plaintiff re-alleges and incorporates the above allegations.

      44. The ordinances require disclosures of non-public information from

Plaintiff’s, and her internet host, HomeAway’s, records, without subpoena, without

probable cause, and without pre-compliance review by a neutral authority, in

violation of the Fourth Amendment and the due process clause of the Fourteenth

Amendment. Plaintiff’s and HomeAway’s interest in the privacy of their records and

their rental guests’ information is well-establish by Supreme Court precedent.

                                  SIXTH CLAIM
                     (Fourteenth Amendment: equal protection)

      45. Plaintiff re-alleges and incorporates the above allegations.

      46. The ordinances deny to Plaintiff’ the rights to rent and advertise her

residential property that the ordinances afford to other, similarly situated

homeowners. This is a violation of the equal protection clause of the Fourteenth

Amendment to the U.S. Constitution.



                                SEVENTH CLAIM
                       (Fourteenth Amendment: due process)

      47. Plaintiff re-alleges and incorporates the above allegations.

      48. The ordinances deny to Plaintiff rights afforded similarly situated


                                          15
     Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 16 of 17



homeowners, and assess fines and penalties against Plaintiff for their violation,

without pre-compliance review, without review by a neutral fact finder, without any

compelling state interest, and therefore, without due process, in violation of the

Fourteenth Amendment to the U. S. Constitution.

      49. The disclosures required by the ordinances, Ch. 26, XI, §26-620, set forth

at Paragraph 15 above, are required to be produced without subpoena, without pre-

compliance review by a neutral fact finder, and without any compelling state

interest, in violation of Plaintiff’s right to due process under the Fourteenth

Amendment.

      WHEREFORE, on the basis of the foregoing, Plaintiff respectfully requests

the following:

      (1) A preliminary injunction barring Defendant, the City, and its officers,

agents, agents, affiliates, subsidiaries, servants, employees, successors, and all

other persons or entities in active concert or privity or participation with it, from

enforcing the ordinances referred to herein, with respect to what the ordinances

define as “short term rentals;”

      (2) After due proceedings, a permanent injunction barring Defendant, the

City, and the persons and entities listed in the preceding paragraph from enforcing

the ordinances challenged herein;

      (3) A declaratory judgment that the City’s and the Council’s actions, policies,

procedures, embodied in the ordinances referred to herein, are an unconstitutional

violation of the First, Fourth, Fifth Amendments to the United States Constitution,

                                           16
     Case 2:19-cv-11720-NJB-JCW Document 1 Filed 07/17/19 Page 17 of 17



as well as the due process and equal protection clauses of the Fourteenth

Amendment;

      (4) Reasonable attorney’ fees, expenses and costs under 42 U.S.C. 1988 and

any other applicable law; .

      (5) Any further relief that the Court deems necssary and proper, and all

general and equitable relief to which Plaintiff may be entitled.

                                 Respectfully submitted,

                                 /s/ Dawn Adams Wheelahan
                                 Dawn Adams Wheelahan
                                 La. Bar No. 19263
                                 1616 Valmont Street
                                 New Orleans, Louisiana 70115
                                 Telephone: 512-689-1153
                                 Email: dwheelahan@gmail.com




                                          17
